United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 20-1001
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Patrick Richmond

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: July 22, 2020
                                Filed: July 27, 2020
                                   [Unpublished]
                                   ____________

Before KELLY, ERICKSON, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

      Patrick Richmond pleaded guilty to conspiring to distribute various controlled
substances within 1,000 feet of a truck stop and a school. See 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(C), 846, 849(b), 860(a). The district court 1 gave him a
within-Guidelines-range sentence of 78 months in prison. Richmond’s counsel
requests permission to withdraw and, in an Anders brief, suggests that the sentence
is substantively unreasonable. See Anders v. California, 386 U.S. 738 (1967).

       We conclude that Richmond’s sentence is substantively reasonable. See
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (stating that a within-
Guidelines-range sentence is presumptively reasonable). The record establishes that
the district court sufficiently considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc).

      Finally, we have independently reviewed the record under Penson v. Ohio,
488 U.S. 75, 82–83 (1988), and conclude that there are no other non-frivolous issues
for appeal. Accordingly, we affirm the judgment and grant counsel permission to
withdraw.
                      ______________________________




      1
        The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                      -2-